In The


Court of Appeals


Ninth District of Texas at Beaumont

____________________


NO. 09-09-00134-CR

____________________


DEVIN NIJEL MARTIN a/k/a DEVON ANDRE MARTIN, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the 252nd District Court
Jefferson County, Texas

Trial Cause No. 07-00784




MEMORANDUM OPINION
 Pursuant to a plea bargain agreement, appellant Devin Nijel Martin a/k/a Devon Andre
Martin pled guilty to unlawful possession of a firearm by a felon.  The trial court found the
evidence sufficient to find Martin guilty, but deferred further proceedings, placed Martin on
community supervision for five years, and assessed a fine of $500.  The State subsequently
filed a motion to revoke Martin's unadjudicated community supervision.  Martin pled "true"
to two violations of the conditions of his community supervision.  The trial court found that
Martin violated the conditions of his community supervision, found Martin guilty of unlawful
possession of a firearm by a felon, and assessed punishment at nine years of confinement.  
	Martin's appellate counsel filed a brief that presents counsel's professional evaluation
of the record and concludes the appeal is frivolous.  See Anders v. California, 386 U.S. 738,
87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967); High v. State, 573 S.W.2d 807 (Tex. Crim. App.
1978).  On June 18, 2009, we granted an extension of time for appellant to file a pro se brief. 
We received no response from appellant.   We reviewed the appellate record, and we agree
with counsel's conclusion that no arguable issues support an appeal.  Therefore, we find it
unnecessary to order appointment of new counsel to re-brief the appeal.  Compare Stafford
v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991).  We affirm the trial court's judgment. (1)
	AFFIRMED.

								____________________________
									  HOLLIS HORTON
										  Justice	

Submitted on October 15, 2009								
Opinion Delivered October 21, 2009
Do Not Publish

Before McKeithen, C.J., Kreger and Horton, JJ.

1. Appellant may challenge our decision in this case by filing a petition for discretionary
review.  See Tex. R. App. P. 68.